



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Saanich 
          (District of) v. Dominelli,







2007 
          BCCA 38



Date: 20070117





Docket: CA033472

Between:

Corporation 
    of the District of Saanich

Appellant

(
Defendant
)

And:

Maria 
    Dominelli

Respondent

(
Plaintiff
)








Before:


The 
          Honourable Madam Justice Rowles




The 
          Honourable Madam Justice Ryan




The 
          Honourable Madam Justice Newbury



Oral Reasons for Judgment




Michael 
          J. Hargreaves


Counsel for the Appellant




Graham 
          N. Rudyk


Counsel for the Respondent




Place 
          and Date:


Victoria
,
British Columbia




January 17, 2007



[1]

ROWLES, J.A.:
The respondent, Maria Dominelli, brought an 
    action under the
Occupiers Liability Act
,
1996 R.S.B.C., c. 337,
against the appellant, the Corporation of the District 
    of Saanich, for damages for injuries she sustained when her head struck a 
    bulkhead dividing a 50 meter competition swimming pool on premises occupied 
    by Saanich.  Following a trial confined to the determination of the issue 
    of fault, the trial judge apportioned liability 50% against Saanich and 50% 
    against the respondent.

[2]

The reasons of the trial judge are reported at (2005), 15 M.P.L.R. 
    (4
th
) 263, [2005] B.C.J. No. 2444, and at 2005 BCSC 1455.

[3]

The appeal is brought on the grounds that the trial judge erred in 
    finding that the failure of Saanich to post signs on both sides of the bulkhead 
    dividing the competition area of the pool constituted a breach of the appellants 
    duty as imposed by s. 3 of the
Occupiers Liability Act
, 
    in finding that the posting of a sign would have enabled the respondent to 
    avoid injury and in apportioning liability equally between the parties.

[4]

In my opinion, the trial judge did not err in principle in reaching 
    the conclusions he did on liability and the appellant has not demonstrated 
    any reversible error with respect to the trial judges findings of fact.  
    I would dismiss the appeal.

[5]

RYAN, J.A.:
I agree.

[6]

NEWBURY, J.A.:
I agree.

[7]

ROWLES, J.A.:
The appeal is dismissed.

The Honourable Madam Justice Rowles


